Citation Nr: 1434646	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  07-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder, to include as secondary to service-connected lumbar strain with degenerative joint disease.  

2.  Entitlement to service connection for a right elbow disorder, to include as secondary to service-connected lumbar strain with degenerative joint disease.  

3.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected lumbar strain with degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 and from December 1978 to September 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously remanded by the Board in January 2013 and December 2013.  

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in July 2012.  A written transcript of this hearing has been associated with the claims file.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).    

In this case, the Veteran contends that he currently suffers from osteoarthritits affecting his right wrist, elbow, and ankle due to cold weather exposure while serving in Germany and Colorado as well as a fall he suffered during night training, in which he landed on his right side.  He further contends that his right wrist, elbow, and ankle conditions were affected by his service-connected lumbar spine disability.  

A review of the records received subsequent to the Board's most recent remand in December 2013 reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits, as indicated by an August 2011 VA treatment record.  In this regard, it is unclear whether such benefits are based on disability.  Therefore, a remand is necessary to ascertain whether the Veteran is in receipt of SSA disability benefits and, if so, to obtain his complete SSA records, including any administrative decision(s) and all underlying medical records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Dixon v. Gober, 14 Vet. App. 168 (2000).     

Additionally, it appears that there may be outstanding records relevant to the Veteran's claims for service connection.  VA treatment records dated August 2012 indicated the Veteran received treatment outside of VA facilities in Killeen, Texas, to specifically include his wrist.  The Board finds that remand is necessary to obtain these records.  

Finally, in its January 2013 remand, the Board noted that, if additional treatment records obtained on remand revealed that the Veteran had a diagnosis related to his claimed right wrist, elbow or ankle disabilities, then he should be afforded a VA examination for such disorder(s).  In the present case, VA treatment records obtained since that remand dated November 2012 noted the Veteran's complaints of occasional numbness and tingling in his fingers on the right hand and diagnosed rule out carpal tunnel syndrome of the right wrist.  While the Veteran claimed service connection for osteoarthritis of his right wrist, the Board notes that such a claim must be characterized broadly, to include the symptoms the Veteran identifies.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Thus, the Board finds that the Veteran must be afforded a VA examination to address the nature and etiology of this diagnosis of his right wrist disorder.  

The Board notes that, if any of the additional SSA or treatment records obtained on remand reveal that the Veteran has a current diagnosis related to his right elbow or right ankle, he should be afforded an appropriate VA examination so as to determine the etiology of such diagnosed disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran is in receipt of SSA disability benefits and, if so, request that SSA furnish a copy of its decision(s), as well as copies of all medical records underlying any such determination(s).  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that the Veteran provide complete identifying information and appropriate authorization forms for his private provider in Killeen, Texas.  Thereafter, all identified records should be obtained.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.  

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and etiology of his right wrist disorder, to include arthritis and/or carpal tunnel syndrome.  The claims file, to include a complete copy of this remand, must be made available for review in conjunction with this examination.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner should identify ally diagnoses related to the Veteran's right wrist.  For each currently diagnosed right wrist disorder, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that such is at least as likely as not related to his military service, to include exposure to cold weather while serving in Germany and Colorado and the fall he suffered during night training in Germany.  

The examiner should further opine as to whether it is at least as likely as not that any currently diagnosed right wrist condition is (a) caused or (b) aggravated by the Veteran's service-connected lumbar strain with degenerative joint disease.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to include providing a VA examination and/or obtaining an opinion if newly received treatment or SSA records show a current diagnosis of a right elbow and/or right ankle disorder), the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


